Citation Nr: 0313809	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
cervical spine disorder with headaches.  

(The issue of entitlement to service connection for a 
cervical spine disorder with headaches will be the subject of 
a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1973, 
and from August 1974 to March 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a cervical spine disorder and 
headaches.  During the course of her claim, the RO reopened 
the issues of service connection for a cervical spine 
disorder and headaches, but denied the claim on the merits.  
In October 2001, the veteran testified at a personal hearing 
at the RO before the undersigned.  

Despite the RO's decision to reopen the claim and its denial 
of this claim on the merits, the Board must initially 
consider the threshold question of whether new and material 
evidence has been submitted to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For the reasons 
provided below, the Board finds that the veteran's claim of 
service connection for a cervical spine disorder and 
headaches must be reopened.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a cervical spine 
disorder with headaches, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When the development is 
complete, the Board will provide notice of the development as 
required by 38 C.F.R. § 20.903.  The veteran will then have 
the option to waive initial RO consideration of any newly 
obtained evidence and request that the Board proceed with the 
adjudication of this appeal.  In the alternative, she will be 
given the right to have this case returned to the RO for 
review and for issuance of a Supplemental Statement of the 
Case.  VA O.G.C. Prec. Op. No. 1-2003 (May 21, 2003).


FINDINGS OF FACT

1.  In February 1996 and January 1997 decisions, the RO 
denied service connection for a cervical spine disorder and 
headaches.  The veteran did not appeal.

2.  Evidence submitted since the RO's last final decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1997 RO decision which denied service 
connection for a cervical spine disorder and headaches is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's last final decision; the claim of service connection for 
a cervical spine disorder with headaches is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is, at this time, granting the veteran's petition 
to reopen her claim of service connection for a cervical 
spine disorder and headaches.  As such, any deficiencies in 
this case with regard to VCAA are harmless and nonprejudicial 
with regard to the issue of whether new and material evidence 
has been received to reopen the claim of service connection 
for a cervical spine disorder and headaches.  

In February 1996 and January 1997 rating decisions, service 
connection for a cervical spine disorder and headaches was 
denied on the basis that there was no medical evidence to 
link a current cervical spine disorder and headaches to 
active service.  It was noted that the veteran's service 
medical records were incomplete.  Of record were some service 
medical records, records of the University of North Carolina 
memorial Hospital, VA treatment records, and a VA 
gynecological examination.  The veteran did not appeal that 
determination.  The RO decisions which denied service 
connection for a cervical spine disorder and headaches became 
final.  38 U.S.C.A. § 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a) (2002).

In August 1998, the veteran's current petition to reopen the 
claim of service connection for a cervical spine disorder and 
headaches was received.  

In conjunction with her petition to reopen, new evidence has 
been received.  The new evidence consists of VA records 
showing diagnoses of current cervical spine disability and 
headaches with a notation that such may possibly be related 
to old cervical trauma, the missing service medical records, 
and a statement from the veteran's sister in which she stated 
that during service, after the veteran suffered a neck 
injury, the veteran wrote her a letter telling her of the 
injury and that it had resulted in headaches.  

In sum, the newly submitted evidence is considered to be 
material.  38 C.F.R. § 3.156(c) provides that the missing 
service medical records require that the veteran's claim be 
reconsidered.  In addition, the other evidence provides 
current diagnoses as well as a link between service and the 
current diagnoses.  At this time, the Board must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Therefore, the veteran has submitted 
new and material evidence to reopen the claim of service 
connection for a cervical spine disorder with headaches.  
That is, the newly submitted evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.

In light of the foregoing, the veteran's claim is reopened.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for a 
cervical spine disorder and headaches is granted.


	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



